Citation Nr: 1501005	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Veteran testified before an RO Decision Review Officer (DRO).  In his June 2012 substantive appeal, he requested a Video Conference hearing before a Veterans Law Judge.  He later canceled the scheduled hearing, and requested a new hearing date.  In March 2014, the Board remanded the claim so that another hearing could be scheduled.  However, the Veteran withdrew his request on the day of the rescheduled hearing.  Accordingly, the hearing request is deemed withdrawn.

In July 2014, the Board remanded the current issue for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record does not indicate that the Veteran's currently diagnosed psychiatric disorder is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for anxiety and depression have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated March 2011.  He was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran.  In this case, the VA obtained service treatment records (STRs), post-service treatment records, and hearing testimony.  VA examinations were conducted and a medical opinion obtained.

The Veteran was also afforded a hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issue to the Veteran, who testified as to his symptoms and their onset, as well as his treatment history.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant  to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Board notes that the actions requested in the prior remands have been undertaken to the extent possible.  Additional VA treatment records and a VA examination were obtained and, as previously noted, the Veteran was afforded the opportunity to attend a Board hearing, but subsequently withdrew his request.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence,  and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he currently has anxiety and depression as a result of events he experienced while serving on active duty in Hawaii during World War II.

The Veteran's STRs contain no complaints of or treatment for mental health conditions.  On the "abnormal psyche" portion of his April 1946 separation examination, which listed examples that included depression, instability, and worries, the examiner reported that none were noted.

The first post-service record of the Veteran's mental health status is an August 2010 pre-operative questionnaire completed in connection with removal of a cancerous skin lesion.  The Veteran denied emotional problems at that time.

In February 2011, the Veteran filed a claim for service connection for anxiety and depression.  He was afforded a DRO hearing in February 2012, at which time he testified that he could not say when his anxiety began, but that he believed it was due to his experiences while serving as a pharmacist's mate during World War II.  He explained that he had to provide service members with the care of a doctor without a doctor's training, that he had to administer shots to service members   with syphilis, that he had to make quick decisions regarding sick or injured service members that led to reprimand and fear of reprimand, and that he experienced several stressful events in connection with an airfield near his duty station, including an incident in which an aircraft's wings came within three feet of the ambulance he was driving.  The Veteran also testified that he had not, to date, received treatment for his reported symptoms of anxiety and sadness.

In April 2012, the Veteran was afforded a VA posttraumatic stress disorder (PTSD) examination in connection with his claim.  He again linked his symptoms to his experiences as a pharmacist's mate, denying combat service, but describing treating the wounded and seeing dead service members during the course of his duties.  When questioned, the Veteran denied current psychiatric symptoms, but indicated that, when present, they consisted of anxiety and mild memory loss.  He stated he was not in counseling or on any psychiatric medication, but reported abusing alcohol from 1945 until the age of 42.  Based on review of the record and examination of the Veteran, the examiner found that the Veteran did not have PTSD or any other mental disorder that conformed with the criteria under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).

In April 2014, the Veteran sought treatment at a VA facility for a "long standing issue with anxiety and irritability."  When initially requesting care he indicated   that he had never seen a mental health provider, and described his mental state as "anxious with mild depression."  During evaluations by a clinical psychologist   later that month, the Veteran reported having anxiety that had bothered him since service and that caused him to have trouble working for others.  When asked what in-service events were stressful, he stated that it was all stressful.  The psychologist reported that the Veteran's diagnosis seemed best characterized as anxiety disorder not otherwise specified (NOS).  During a follow-up appointment in May 2014, the Veteran continued to report anxiety and sadness, feelings he stated he tried to avoid.  He declined psychotherapy, stating he did not think anything could be done for him.

In August 2014, the Veteran was afforded a VA mental disorders examination in connection with the Board's July 2014 remand of his service connection claim.  He again described specific in-service events that he believed were the source of his symptoms, including fear of being hit by aircraft, fear of being stabbed by infected needles, and stress associated with significant medical responsibilities for which he had not been trained.  The Veteran denied in-service mental health treatment, and noted only the April and May 2014 VA treatment post-service.  He acknowledged some trouble sleeping due to "thinking about everything," and reported having suicidal ideation in the past, most recently during a fight with his wife, when he stated he threatened to paddle out to sea in a kayak.  After reviewing the record and examining the Veteran, the VA examiner diagnosed him with anxiety disorder NOS under the DSM-IV criteria, but opined that the disorder was less likely than not related to service.  She noted that there was no evidence in the Veteran's military records of any mental health symptoms and that he first sought treatment for them in 2014, over 60 years after his discharge from service.

After review of the evidence, the Board finds that, although the Veteran has been diagnosed with anxiety disorder NOS under the DSM-IV criteria, the preponderance of the evidence is against finding that his current anxiety disorder-the only mental health diagnosis of record-is related to service.  

With regard to his current diagnosis, the Board briefly notes that, although he was afforded a PTSD examination in connection with this appeal, the Veteran has never been diagnosed with PTSD.  Indeed, the examiner who conducted the 2012 VA PTSD examination specifically found that the Veteran did not meet the full criteria for PTSD.  Moreover, the Veteran has not asserted that he suffers from that condition.  

Regarding the mental health conditions the Veteran has reported, the Board notes that he is competent to report symptoms and events he experienced in service and since.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has asserted, since filing the instant claim in February 2011, that he has experienced anxiety and sadness since service.  However, the Veteran also testified during his 2012 hearing that he could not say when his anxiety began.  Moreover, he did not report any mental health complaints during his 1946 separation examination and denied any "emotional problems" during medical treatment in 2010.  When viewed in the context of the evidence as a whole, the Board finds the Veteran's current assertion that he has experienced anxiety and sadness continuously since service but has chosen not to seek treatment less persuasive than his pre-claim denials of mental health issues in the instances in which such symptoms were addressed during medical evaluation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Additionally, to the extent the Veteran has argued that, regardless of the timing of the onset of his symptoms, his current anxiety disorder is related to his in-service experiences, mental health disorders can have many causes, and determining the etiology of such requires medical testing and expertise.  Although the Veteran was a pharmacist's mate in service, the training he received was, as he has emphasized, limited.  There is no indication that he received training in diagnosing medical conditions and their causes.  Thus, the Board accords significantly greater probative value to the medical opinion issued by the 2014 VA examiner, who has more training and skill in rendering such opinions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In summary, anxiety or depression was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's currently diagnosed anxiety disorder is causally related to service.  Accordingly, the preponderance of the evidence is against the claim, and it is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for anxiety and depression is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


